Exhibit 10.1

2004 AMENDED AND RESTATED

EQUITY INCENTIVE PLAN

OF

NUVASIVE, INC.

 

1. Purpose of this Plan

The purpose of this 2004 Equity Incentive Plan (the “Plan”) is to enhance the
long-term stockholder value of NuVasive, Inc. by offering opportunities to
eligible individuals to participate in the growth in value of the equity of
NuVasive, Inc. The Plan is hereby amended and restated.

 

2. Definitions and Rules of Interpretation

 

  2.1 Definitions.

This Plan uses the following defined terms:

(a) “Administrator” means the Board or the Committee, or any officer or employee
of the Company to whom the Board or the Committee delegates authority to
administer this Plan.

(b) “Affiliate” means a “parent” or “subsidiary” (as each is defined in
Section 424 of the Code) of the Company and any other entity that the Board or
Committee designates as an “Affiliate” for purposes of this Plan.

(c) “Applicable Law” means any and all laws of whatever jurisdiction, within or
without the United States, and the rules of any stock exchange or quotation
system on which Shares are listed or quoted, applicable to the taking or
refraining from taking of any action under this Plan, including the
administration of this Plan and the issuance or transfer of Awards or Award
Shares.

(d) “Award” means a Stock Award (e.g. restricted stock unit award), SAR, Cash
Award, or Option granted in accordance with the terms of this Plan.

(e) “Award Agreement” means the document evidencing the grant of an Award.

(f) “Award Shares” means Shares covered by an outstanding Award or purchased
under an Award.

(g) “Awardee” means: (i) a person to whom an Award has been granted, including a
holder of a Substitute Award, (ii) a person to whom an Award has been
transferred in accordance with all applicable requirements of Sections 6.5,
7(h), and 17.

(h) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(i) “Cash Award” means the right to receive cash as described in Section 8.3.

(j) “Change in Control” means any transaction or event that the Board specifies
as a Change in Control under Section 10.4.

(k) “Code” means the Internal Revenue Code of 1986.

(l) “Committee” means a committee composed of Company Directors appointed in
accordance with the Company’s charter documents and Section 4.

(m) “Company” means NuVasive, Inc., a Delaware corporation.

(n) “Company Director” means a member of the Board.

(o) “Consultant” means an individual who, or an employee of any entity that,
provides bona fide services to the Company or an Affiliate not in connection
with the offer or sale of securities in a capital-raising transaction, but who
is not an Employee.

(p) “Director” means a member of the Board of Directors of the Company or an
Affiliate.

(q) “Divestiture” means any transaction or event that the Board specifies as a
Divestiture under Section 10.5.

(r) “Domestic Relations Order” means a “domestic relations order” as defined in,
and otherwise meeting the requirements of, Section 414(p) of the Code, except
that reference to a “plan” in that definition shall be to this Plan.

(s) “Effective Date” means the first date of the sale by the Company of shares
of its capital stock in an initial public offering pursuant to a registration
statement on Form S-1 filed with the SEC.

(t) “Employee” means a regular employee of the Company or an Affiliate,
including an officer or Director, who is treated as an employee in the personnel
records of the Company or an Affiliate, but not individuals who are classified
by the Company or an Affiliate as: (i) leased from or otherwise employed by a
third party, (ii) independent contractors, or (iii) intermittent or temporary
workers. The Company’s or an Affiliate’s classification of an individual as an
“Employee” (or as not an “Employee”) for purposes of this Plan shall not be
altered retroactively even if that classification is changed retroactively for
another purpose as a result of an audit, litigation or otherwise. An Awardee
shall not cease to be an Employee due to transfers between locations of the
Company, or between the Company and an Affiliate, or to any successor to the
Company or an Affiliate that assumes the Awardee’s Options under Section 10.
Neither service as a Director nor receipt of a director’s fee shall be
sufficient to make a Director an “Employee.”

 

2



--------------------------------------------------------------------------------

(u) “Exchange Act” means the Securities Exchange Act of 1934.

(v) “Executive” means, if the Company has any class of any equity security
registered under Section 12 of the Exchange Act, an individual who is subject to
Section 16 of the Exchange Act or who is a “covered employee” under
Section 162(m) of the Code, in either case because of the individual’s
relationship with the Company or an Affiliate. If the Company does not have any
class of any equity security registered under Section 12 of the Exchange Act,
“Executive” means any (i) Director, (ii) officer elected or appointed by the
Board, or (iii) beneficial owner of more than 10% of any class of the Company’s
equity securities.

(w) “Expiration Date” means, with respect to an Award, the date stated in the
Award Agreement as the expiration date of the Award or, if no such date is
stated in the Award Agreement, then the last day of the maximum exercise period
for the Award, disregarding the effect of an Awardee’s Termination or any other
event that would shorten that period.

(x) “Fair Market Value” means the value of Shares as determined under
Section 18.2.

(y) “Fundamental Transaction” means any transaction or event described in
Section 10.3.

(z) “Grant Date” means the date the Administrator approves the grant of an
Award. However, if the Administrator specifies that an Award’s Grant Date is a
future date or the date on which a condition is satisfied, the Grant Date for
such Award is that future date or the date that the condition is satisfied.

(aa) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option under Section 422 of the Code and designated as an
Incentive Stock Option in the Award Agreement for that Option.

(bb) “Nonstatutory Option” means any Option other than an Incentive Stock
Option.

(cc) “Non-Employee Director” means any person who is a member of the Board but
is not an Employee of the Company or any Affiliate of the Company and has not
been an Employee of the Company or any Affiliate of the Company at any time
during the preceding twelve months. Service as a Director does not in itself
constitute employment for purposes of this definition.

(dd) “Objectively Determinable Performance Condition” shall mean a performance
condition (i) that is established (A) at the time an Award is granted or (B) no
later than the earlier of (1) 90 days after the beginning of the period of
service to which it relates, or (2) before the elapse of 25% of the period of
service to which it relates, (ii) that is uncertain of achievement at the time
it is established, and (iii) the achievement of which is determinable by a third
party with knowledge of the relevant facts. Examples of measures that may be
used in Objectively Determinable Performance Conditions include: (i) sales;
(ii) revenue; (iii) expenses;

 

3



--------------------------------------------------------------------------------

(iv) operating income; (v) gross margin; (vi) operating margin; (vii) earnings
before any one or more of: stock-based compensation expense, interest, taxes,
depreciation and amortization; (viii) pre-tax profit; (ix) net operating income;
(x) net income; (xi) economic value added; (xii) free cash flow;
(xiii) operating cash flow; (xiv) balance of cash, cash equivalents and
marketable securities; (xv) stock price; (xvi) earnings per share; (xvii) return
on stockholder equity; (xviii) return on capital; (xix) return on assets;
(xx) return on investment; (xxi) total stockholder return; (xxii) employee
satisfaction; (xxiii) employee retention; (xxiv) market share; (xxv) customer
satisfaction; (xxvi) product development; (xxvii) research and development
expenses; (xxviii) completion of an identified special project; and
(xxix) completion of a joint venture or other corporate transaction.

An Objectively Determinable Performance Condition may relate to the performance
of the Company and/or an Affiliate or individual business unit. Performance
targets established using such Objectively Determinable Performance criteria may
include a minimum, maximum, target level and intermediate levels of performance,
with the final value of an Award determined under the applicable formulae by the
level attained during the applicable performance period. A Performance Target
may be stated as an absolute value, an increase or decrease in a value, or as a
value determined relative to an index, budget or other standard selected by the
Committee.

(ee) “Officer” means an officer of the Company as defined in Rule 16a-1 adopted
under the Exchange Act.

(ff) “Option” means a right to purchase Shares of the Company granted under this
Plan.

(gg) “Option Price” means the price payable under an Option for Shares, not
including any amount payable in respect of withholding or other taxes.

(hh) “Option Shares” means Shares covered by an outstanding Option or purchased
under an Option.

(ii) “Plan” means this 2004 Equity Incentive Plan of NuVasive, Inc.

(jj) “Prior Plans” means the Company’s 1998 Stock Option/Stock Issuance Plan.

(kk) “Purchase Price” means the price payable under a Stock Award for Shares,
not including any amount payable in respect of withholding or other taxes.

(ll) “Rule 16b-3” means Rule 16b-3 adopted under Section 16(b) of the Exchange
Act.

(mm) “SAR” or “Stock Appreciation Right” means a right to receive cash based on
a change in the Fair Market Value of a specific number of Shares pursuant to an
Award Agreement, as described in Section 8.1.

 

4



--------------------------------------------------------------------------------

(nn) “Securities Act” means the Securities Act of 1933.

(oo) “Share” means a share of the common stock of the Company or other
securities substituted for the common stock under Section 10.

(pp) “Stock Award” means an offer by the Company to sell shares subject to
certain restrictions pursuant to the Award Agreement as described in Section 8.2
or, as determined by the Committee, a notional account representing the right to
be paid an amount based on Shares.

(qq) “Substitute Award” means a Substitute Option, Substitute SAR or Substitute
Stock Award granted in accordance with the terms of this Plan.

(rr) “Substitute Option” means an Option granted in substitution for, or upon
the conversion of, an option granted by another entity to purchase equity
securities in the granting entity.

(ss) “Substitute SAR” means a SAR granted in substitution for, or upon the
conversion of, a stock appreciation right granted by another entity with respect
to equity securities in the granting entity.

(tt) “Substitute Stock Award” means a Stock Award granted in substitution for,
or upon the conversion of, a stock award granted by another entity to purchase
equity securities in the granting entity.

(uu) “Termination” means that the Awardee has ceased to be, with or without any
cause or reason, an Employee, Director or Consultant. However, unless so
determined by the Administrator, or otherwise provided in this Plan,
“Termination” shall not include a change in status from an Employee, Consultant
or Director to another such status. An event that causes an Affiliate to cease
being an Affiliate shall be treated as the “Termination” of that Affiliate’s
Employees, Directors, and Consultants.

 

  2.2 Rules of Interpretation.

Any reference to a “Section,” without more, is to a Section of this Plan.
Captions and titles are used for convenience in this Plan and shall not, by
themselves, determine the meaning of this Plan. Except when otherwise indicated
by the context, the singular includes the plural and vice versa. Any reference
to a statute is also a reference to the applicable rules and regulations adopted
under that statute. Any reference to a statute, rule or regulation, or to a
section of a statute, rule or regulation, is a reference to that statute, rule,
regulation, or section as amended from time to time, both before and after the
Effective Date and including any successor provisions.

 

5



--------------------------------------------------------------------------------

3. Shares Subject to this Plan; Term of this Plan

 

  3.1 Number of Award Shares.

The Shares issuable under this Plan shall be authorized but unissued or
reacquired Shares, including Shares repurchased by the Company on the open
market. The number of Shares initially reserved for issuance over the term of
this Plan shall be 800,0001, increased by (i) the number of Shares available for
issuance, as of the Effective Date, under the Prior Plans as last approved by
the Company’s stockholders, including the Shares subject to outstanding options
under the Prior Plans, plus (ii) those Shares issued under the Prior Plans that
are forfeited or repurchased by the Company or that are issuable upon exercise
of options granted pursuant to the Prior Plans that expire or become
unexercisable for any reason without having been exercised in full after the
Effective Date, plus (iii) those Shares that are restored pursuant to the
decision of the Board or Committee pursuant to Section 6.4(a) to deliver only
such Shares as are necessary to award the net Share appreciation,. The maximum
number of Shares shall be cumulatively increased on the first January 1 after
the Effective Date and each January 1 thereafter for 9 more years, by a number
of Shares equal to the least of (a) 4% of the number of Shares issued and
outstanding on the immediately preceding December 31, (b) 4,000,000 Shares, and
(c) a number of Shares set by the Board. Except as required by applicable law,
Shares shall not reduce the number of Shares reserved for issuance under this
Plan until the earlier of the date such Shares are vested pursuant to the terms
of the applicable Award or the actual date of delivery of the Shares to the
Awardee. Also, if an Award later terminates or expires without having been
exercised in full, the maximum number of shares that may be issued under this
Plan shall be increased by the number of Shares that were covered by, but not
purchased under, that Award. By contrast, the repurchase of Shares by the
Company shall not increase the maximum number of Shares that may be issued under
this Plan.

 

  3.2 Source of Shares.

Award Shares may be: (a) Shares that have never been issued, (b) Shares that
have been issued but are no longer outstanding, or (c) Shares that are
outstanding and are acquired to discharge the Company’s obligation to deliver
Award Shares.

 

  3.3 Term of this Plan

(a) This Plan shall be effective on, and Awards may be granted under this Plan
on and after, the earliest the date on which the Plan has been both adopted by
the Board and approved by the Company’s stockholders.

(b) Subject to the provisions of Section 14, Awards may be granted under this
Plan for a period of ten years from the earlier of the date on which the Board
approves this Plan and the date the Company’s stockholders approve this Plan.
Accordingly, Awards may not be granted under this Plan after the earlier of
those dates.

 

1 Share numbers take into account all splits and other changes to the Shares
subsequent to the initial adoption of the Plan.

 

6



--------------------------------------------------------------------------------

4. Administration

 

  4.1 General

(a) The Board shall have ultimate responsibility for administering this Plan.
The Board may delegate certain of its responsibilities to a Committee, which
shall consist of at least two members of the Board. The Board or the Committee
may further delegate its responsibilities to any Employee of the Company or any
Affiliate. Where this Plan specifies that an action is to be taken or a
determination made by the Board, only the Board may take that action or make
that determination. Where this Plan specifies that an action is to be taken or a
determination made by the Committee, only the Committee may take that action or
make that determination. Where this Plan references the “Administrator,” the
action may be taken or determination made by the Board, the Committee, or other
Administrator. However, only the Board or the Committee may approve grants of
Awards to Executives, and an Administrator other than the Board or the Committee
may grant Awards only within the guidelines established by the Board or
Committee. Moreover, all actions and determinations by any Administrator are
subject to the provisions of this Plan.

(b) So long as the Company has registered and outstanding a class of equity
securities under Section 12 of the Exchange Act, the Committee shall consist of
Company Directors who are “Non-Employee Directors” as defined in Rule 16b-3 and,
after the expiration of any transition period permitted by Treasury Regulations
Section 1.162-27(h)(3), who are “outside directors” as defined in Section 162(m)
of the Code.

 

  4.2 Authority of the Board or the Committee.

Subject to the other provisions of this Plan, the Board or the Committee shall
have the authority to:

(a) grant Awards, including Substitute Awards;

(b) determine the Fair Market Value of Shares;

(c) determine the Option Price and the Purchase Price of Awards;

(d) select the Awardees;

(e) determine the times Awards are granted;

(f) determine the number of Shares subject to each Award;

(g) determine the methods of payment that may be used to purchase Award Shares;

(h) determine the methods of payment that may be used to satisfy withholding tax
obligations;

 

7



--------------------------------------------------------------------------------

(i) determine the other terms of each Award, including but not limited to the
time or times at which Awards may be exercised, whether and under what
conditions an Award is assignable, and whether an Option is a Nonstatutory
Option or an Incentive Stock Option;

(j) modify or amend any Award;

(k) authorize any person to sign any Award Agreement or other document related
to this Plan on behalf of the Company;

(l) determine the form of any Award Agreement or other document related to this
Plan, and whether that document, including signatures, may be in electronic
form;

(m) interpret this Plan and any Award Agreement or document related to this
Plan;

(n) correct any defect, remedy any omission, or reconcile any inconsistency in
this Plan, any Award Agreement or any other document related to this Plan;

(o) adopt, amend, and revoke rules and regulations under this Plan, including
rules and regulations relating to sub-plans and Plan addenda;

(p) adopt, amend, and revoke special rules and procedures which may be
inconsistent with the terms of this Plan, set forth (if the Administrator so
chooses) in sub-plans regarding (for example) the operation and administration
of this Plan and the terms of Awards, if and to the extent necessary or useful
to accommodate non-U.S. Applicable Laws and practices as they apply to Awards
and Award Shares held by, or granted or issued to, persons working or resident
outside of the United States or employed by Affiliates incorporated outside the
United States;

(q) determine whether a transaction or event should be treated as a Change in
Control, a Divestiture or neither;

(r) determine the effect of a Fundamental Transaction and, if the Board
determines that a transaction or event should be treated as a Change in Control
or a Divestiture, then the effect of that Change in Control or Divestiture; and

(s) make all other determinations the Administrator deems necessary or advisable
for the administration of this Plan.

 

  4.3 Scope of Discretion.

Subject to the provisions of this Section 4.3, on all matters for which this
Plan confers the authority, right or power on the Board, the Committee, or other
Administrator to make decisions, that body may make those decisions in its sole
and absolute discretion. Those decisions will be final, binding and conclusive.
In making its decisions, the Board, Committee or other Administrator need not
treat all persons eligible to receive Awards, all Awardees, all Awards or all
Award Shares the same way. Notwithstanding anything herein to the contrary, and
except as

 

8



--------------------------------------------------------------------------------

provided in Section 14.3, the discretion of the Board, Committee or other
Administrator is subject to the specific provisions and specific limitations of
this Plan, as well as all rights conferred on specific Awardees by Award
Agreements and other agreements.

 

5. Persons Eligible to Receive Awards

 

  5.1 Eligible Individuals.

Awards (including Substitute Awards) may be granted to, and only to, Employees,
Directors and Consultants, including to prospective Employees, Directors and
Consultants conditioned on the beginning of their service for the Company or an
Affiliate. However, Incentive Stock Options may only be granted to Employees, as
provided in Section 7(g).

 

  5.2 Section 162(m) Limitation.

(a) Options and SARs. Subject to the provisions of this Section 5.2, for so long
as the Company is a “publicly held corporation” within the meaning of
Section 162(m) of the Code: (i) no Employee may be granted one or more SARs and
Options within any fiscal year of the Company under this Plan which are intended
to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code to purchase more than 600,000 Shares under Options or
to receive compensation calculated with reference to more than that number of
Shares under SARs, subject to adjustment pursuant to Section 10, (ii) Options
and SARs may be granted to an Executive only by the Committee (and,
notwithstanding anything to the contrary in Section 4.1(a), not by the Board).
If an Option or SAR is cancelled without being exercised or of the Option Price
of an Option is reduced, that cancelled or repriced Option or SAR shall continue
to be counted against the limit on Awards that my be granted to any individual
under this Section 5.2. Notwithstanding anything herein to the contrary, a new
Employee of the Company or an Affiliate shall be eligible to receive up to a
maximum of 680,000 Shares under Options in the calendar year which they commence
employment, or such compensation calculated with reference to such number of
Shares under SARs, subject to adjustment pursuant to Section 10.

(b) Cash Awards and Stock Awards. Any Cash Award or Stock Award intended as
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code must best or become exercisable contingent on the achievement of one
or more Objectively Determinable Performance Conditions. Subject to the
provisions of this Section 5.2, with respect to Cash Awards and Stock Awards
intended as “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code, for so long as the Company is a “publicly held
corporation” within the meaning of Section 162(m) of the Code, no employee may
be granted one or more: (i) Cash Awards within any fiscal year of the Company
under this Plan more than $1,000,000 in the aggregate, or (ii) Stock Awards
within any fiscal year of the Company under this Plan more than 250,000 Shares.

 

9



--------------------------------------------------------------------------------

6. Terms and Conditions of Options

The following rules apply to all Options:

 

  6.1 Price.

Except as specifically provided herein, no nonstatutory Option may have an
Option Price less than 85% of the Fair Market Value of the Shares on the Grant
Date. No Option intended as “qualified incentive-based compensation” within the
meaning of Section 162(m) of the Code may have an Option Price less than 100% of
the Fair Market Value of the Shares on the Grant Date. In no event will the
Option Price of any Option be less than the par value of the Shares issuable
under the Option if that is required by Applicable Law. The Option Price of an
Incentive Stock Option shall be subject to Section 7(f).

 

  6.2 Term.

No Option shall be exercisable after its Expiration Date. No Option may have an
Expiration Date that is more than ten years after its Grant Date. Additional
provisions regarding the term of Incentive Stock Options are provided in
Sections 7(a) and 7(e).

 

  6.3 Vesting.

Options shall be exercisable: (a) on the Grant Date, or (b) in accordance with a
schedule related to the Grant Date, the date the Optionee’s directorship,
employment or consultancy begins, or a different date specified in the Option
Agreement. Additional provisions regarding the vesting of Incentive Stock
Options are provided in Section 7(c). No Option granted to an individual who is
subject to the overtime pay provisions of the Fair Labor Standards Act may be
exercised before the expiration of six months after the Grant Date.

 

  6.4 Form and Method of Payment.

(a) The Board or Committee shall determine the acceptable form and method of
payment for exercising an Option. So long as variable accounting pursuant to
“APB 25” does not apply and the Board or Committee otherwise determines there is
no material adverse accounting consequence at the time of exercise, the Board or
Committee may require the delivery in Shares for the value of the net
appreciation of the Shares at the time of exercise over the exercise price. The
difference between full number of Shares covered by the exercised portion of the
Award and the number of Shares actually delivered shall be restored to the
amount of Shares reserved for issuance under Section 3.1.

(b) Acceptable forms of payment for all Option Shares are cash, check or wire
transfer, denominated in U.S. dollars except as specified by the Administrator
for non-U.S. Employees or non-U.S. sub-plans.

(c) In addition, the Administrator may permit payment to be made by any of the
following methods:

(i) other Shares, or the designation of other Shares, which (A) are “mature”
shares for purposes of avoiding variable accounting treatment under generally
accepted accounting principles (generally mature shares are those that have been
owned by the Optionee for more than six months on the date of surrender), and
(B) have a Fair Market Value on the date of surrender equal to the Option Price
of the Shares as to which the Option is being exercised;

 

10



--------------------------------------------------------------------------------

(ii) provided that a public market exists for the Shares, consideration received
by the Company under a procedure under which a licensed broker-dealer advances
funds on behalf of an Optionee or sells Option Shares on behalf of an Optionee
(a “Cashless Exercise Procedure”), provided that if the Company extends or
arranges for the extension of credit to an Optionee under any Cashless Exercise
Procedure, no Officer or Director may participate in that Cashless Exercise
Procedure;

(iii) cancellation of any debt owed by the Company or any Affiliate to the
Optionee by the Company including without limitation waiver of compensation due
or accrued for services previously rendered to the Company; and

(iv) any combination of the methods of payment permitted by any paragraph of
this Section 6.4.

(d) The Administrator may also permit any other form or method of payment for
Option Shares permitted by Applicable Law.

 

  6.5 Nonassignability of Options.

Except as determined by the Administrator, no Option shall be assignable or
otherwise transferable by the Optionee except by will or by the laws of descent
and distribution. However, Options may be transferred and exercised in
accordance with a Domestic Relations Order and may be exercised by a guardian or
conservator appointed to act for the Optionee. Incentive Stock Options may only
be assigned in compliance with Section 7(h).

 

  6.6 Substitute Options.

The Board may cause the Company to grant Substitute Options in connection with
the acquisition by the Company or an Affiliate of equity securities of any
entity (including by merger, tender offer, or other similar transaction) or of
all or a portion of the assets of any entity. Any such substitution shall be
effective on the effective date of the acquisition. Substitute Options may be
Nonstatutory Options or Incentive Stock Options. Unless and to the extent
specified otherwise by the Board, Substitute Options shall have the same terms
and conditions as the options they replace, except that (subject to the
provisions of Section 10) Substitute Options shall be Options to purchase Shares
rather than equity securities of the granting entity and shall have an Option
Price determined by the Board.

 

11



--------------------------------------------------------------------------------

  6.7 Repricings.

In furtherance of, and not in limitation of the provisions of Section 10,
Options may be repriced, replaced or regranted through cancellation or
modification without stockholder approval.

 

7. Incentive Stock Options.

The following rules apply only to Incentive Stock Options and only to the extent
these rules are more restrictive than the rules that would otherwise apply under
this Plan. All of the Shares reserved for issuance under Section 3.1 of the Plan
may be issued as Incentive Stock Options. With the consent of the Optionee, or
where this Plan provides that an action may be taken notwithstanding any other
provision of this Plan, the Administrator may deviate from the requirements of
this Section, notwithstanding that any Incentive Stock Option modified by the
Administrator will thereafter be treated as a Nonstatutory Option.

(a) The Expiration Date of an Incentive Stock Option shall not be later than ten
years from its Grant Date, with the result that no Incentive Stock Option may be
exercised after the expiration of ten years from its Grant Date.

(b) No Incentive Stock Option may be granted more than ten years from the date
this Plan was approved by the Board.

(c) Options intended to be incentive stock options under Section 422 of the Code
that are granted to any single Optionee under all incentive stock option plans
of the Company and its Affiliates, including incentive stock options granted
under this Plan, may not vest at a rate of more than $100,000 in Fair Market
Value of stock (measured on the grant dates of the options) during any calendar
year. For this purpose, an option vests with respect to a given share of stock
the first time its holder may purchase that share, notwithstanding any right of
the Company to repurchase that share. Unless the administrator of that option
plan specifies otherwise in the related agreement governing the option, this
vesting limitation shall be applied by, to the extent necessary to satisfy this
$ 100,000 rule, treating certain stock options that were intended to be
incentive stock options under Section 422 of the Code as Nonstatutory Options.
The stock options or portions of stock options to be reclassified as
Nonstatutory Options are those with the highest option prices, whether granted
under this Plan or any other equity compensation plan of the Company or any
Affiliate that permits that treatment. This Section 7(c) shall not cause an
Incentive Stock Option to vest before its original vesting date or cause an
Incentive Stock Option that has already vested to cease to be vested.

(d) In order for an Incentive Stock Option to be exercised for any form of
payment other than those described in Section 6.4(b), that right must be stated
at the time of grant in the Option Agreement relating to that Incentive Stock
Option.

(e) Any Incentive Stock Option granted to a Ten Percent Stockholder, must have
an Expiration Date that is not later than five years from its Grant Date, with
the result that no such Option may be exercised after the expiration of five
years from the Grant Date. A “Ten Percent Stockholder” is any person who,
directly or by attribution under Section 424(d) of the Code, owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Affiliate on the Grant Date.

 

12



--------------------------------------------------------------------------------

(f) The Option Price of an Incentive Stock Option shall never be less than the
Fair Market Value of the Shares at the Grant Date. The Option Price for the
Shares covered by an Incentive Stock Option granted to a Ten Percent Stockholder
shall never be less than 110% of the Fair Market Value of the Shares at the
Grant Date.

(g) Incentive Stock Options may be granted only to Employees. If an Optionee
changes status from an Employee to a Consultant, that Optionee’s Incentive Stock
Options become Nonstatutory Options if not exercised within the time period
described in Section 7(i) (determined by treating that change in status as a
Termination solely for purposes of this Section 7(g)).

(h) No rights under an Incentive Stock Option may be transferred by the
Optionee, other than by will or the laws of descent and distribution. During the
life of the Optionee, an Incentive Stock Option may be exercised only by the
Optionee. The Company’s compliance with a Domestic Relations Order, or the
exercise of an Incentive Stock Option by a guardian or conservator appointed to
act for the Optionee, shall not violate this Section 7(h).

(i) An Incentive Stock Option shall be treated as a Nonstatutory Option if it
remains exercisable after, and is not exercised within, the three-month period
beginning with the Optionee’s Termination for any reason other than the
Optionee’s death or disability (as defined in Section 22(e) of the Code). In the
case of Termination due to death, an Incentive Stock Option shall continue to be
treated as an Incentive Stock Option if it remains exercisable after, and is not
exercised within, the three month period after the Optionee’s Termination
provided it is exercised before the Expiration Date. In the case of Termination
due to disability, an Incentive Stock Option shall be treated as a Nonstatutory
Option if it remains exercisable after, and is not exercised within, one year
after the Optionee’s Termination.

(j) An Incentive Stock Option may only be modified by the Board.

 

8. Stock Appreciation Rights, Stock Awards and Cash Awards

 

  8.1 Stock Appreciation Rights.

The following rules apply to SARs:

(a) General. SARs may be granted either alone, in addition to, or in tandem with
other Awards granted under this Plan. The Administrator may grant SARs to
eligible participants subject to terms and conditions not inconsistent with this
Plan and determined by the Administrator. The specific terms and conditions
applicable to the Awardee shall be provided for in the Award Agreement. SARs
shall be exercisable, in whole or in part, at such times as the Administrator
shall specify in the Award Agreement. The grant or vesting of a SAR may be made
contingent on the achievement of Objectively Determinable Performance
Conditions.

 

13



--------------------------------------------------------------------------------

(b) Exercise of SARs. Upon the exercise of an SAR, in whole or in part, an
Awardee shall be entitled to a payment in an amount equal to the excess of the
Fair Market Value of a fixed number of Shares covered by the exercised portion
of the SAR on the date of exercise, over the Fair Market Value of the Shares
covered by the exercised portion of the SAR on the Grant Date. The amount due to
the Awardee upon the exercise of a SAR shall be paid in cash, Shares or a
combination thereof, over the period or periods specified in the Award
Agreement. An Award Agreement may place limits on the amount that may be paid
over any specified period or periods upon the exercise of a SAR, on an aggregate
basis or as to any Awardee. A SAR shall be considered exercised when the Company
receives written notice of exercise in accordance with the terms of the Award
Agreement from the person entitled to exercise the SAR. If a SAR has been
granted in tandem with an Option, upon the exercise of the SAR, the number of
shares that may be purchased pursuant to the Option shall be reduced by the
number of shares with respect to which the SAR is exercised.

(c) Nonassignability of SARs. Except as determined by the Administrator, no SAR
shall be assignable or otherwise transferable by the Awardee except by will or
by the laws of descent and distribution. Notwithstanding anything herein to the
contrary, SARs may be transferred and exercised in accordance with a Domestic
Relations Order.

(d) Substitute SARs. The Board may cause the Company to grant Substitute SARs in
connection with the acquisition by the Company or an Affiliate of equity
securities of any entity (including by merger) or all or a portion of the assets
of any entity. Any such substitution shall be effective on the effective date of
the acquisition. Unless and to the extent specified otherwise by the Board,
Substitute SARs shall have the same terms and conditions as the options they
replace, except that (subject to the provisions of Section 9) Substitute SARs
shall be exercisable with respect to the Fair Market Value of Shares rather than
equity securities of the granting entity and shall be on terms that, as
determined by the Board in its sole and absolute discretion, properly reflects
the substitution.

(e) Repricings. A SAR may not be repriced, replaced or regranted, through
cancellation or modification without stockholder approval.

 

  8.2 Stock Awards.

The following rules apply to all Stock Awards:

(a) General. The specific terms and conditions of a Stock Award applicable to
the Awardee shall be provided for in the Award Agreement. The Award Agreement
shall state the number of Shares that the Awardee shall be entitled to receive
or purchase, the terms and conditions on which the Shares shall vest, the price
to be paid, whether Shares are to be delivered at the time of grant or at some
deferred date specified in the Award Agreement (e.g. a restricted stock unit
award agreement), whether the Award is payable solely in Shares, cash or either
and, if applicable, the time within which the Awardee must accept such offer.
The offer shall be accepted by execution of the Award Agreement. The
Administrator may require that all Shares subject to a right of repurchase or
risk of forfeiture be held in escrow until such repurchase right or risk of
forfeiture lapses. The grant or vesting of a Stock Award may be made contingent
on the achievement of Objectively Determinable Performance Conditions.

 

14



--------------------------------------------------------------------------------

(b) Right of Repurchase. If so provided in the Award Agreement, Award Shares
acquired pursuant to a Stock Award may be subject to repurchase by the Company
or an Affiliate if not vested in accordance with the Award Agreement.

(c) Form of Payment. The Administrator shall determine the acceptable form and
method of payment for exercising a Stock Award. Acceptable forms of payment for
all Award Shares are cash, check or wire transfer, denominated in U.S. dollars
except as specified by the Administrator for non-U.S. sub-plans. In addition,
the Administrator may permit payment to be made by any of the methods permitted
with respect to the exercise of Options pursuant to Section 6.4.

(d) Nonassignability of Stock Awards. Except as determined by the Administrator,
no Stock Award shall be assignable or otherwise transferable by the Awardee
except by will or by the laws of descent and distribution. Notwithstanding
anything to the contrary herein, Stock Awards may be transferred and exercised
in accordance with a Domestic Relations Order.

(e) Substitute Stock Award. The Board may cause the Company to grant Substitute
Stock Awards in connection with the acquisition by the Company or an Affiliate
of equity securities of any entity (including by merger) or all or a portion of
the assets of any entity. Unless and to the extent specified otherwise by the
Board, Substitute Stock Awards shall have the same terms and conditions as the
stock awards they replace, except that (subject to the provisions of Section 10)
Substitute Stock Awards shall be Stock Awards to purchase Shares rather than
equity securities of the granting entity and shall have a Purchase Price that,
as determined by the Board in its sole and absolute discretion, properly
reflects the substitution. Any such Substituted Stock Award shall be effective
on the effective date of the acquisition.

 

  8.3 Cash Awards.

The following rules apply to all Cash Awards. Cash Awards may be granted either
alone, in addition to, or in tandem with other Awards granted under this Plan.
After the Administrator determines that it will offer a Cash Award, it shall
advise the Awardee, by means of an Award Agreement, of the terms, conditions and
restrictions related to the Cash Award.

 

9. Exercise of Awards

 

  9.1 In General.

An Award shall be exercisable in accordance with this Plan and the Award
Agreement under which it is granted.

 

15



--------------------------------------------------------------------------------

  9.2 Time of Exercise.

Options and Stock Awards shall be considered exercised when the Company
receives: (a) written notice of exercise from the person entitled to exercise
the Option or Stock Award, (b) full payment, or provision for payment, in a form
and method approved by the Administrator, for the Shares for which the Option or
Stock Award is being exercised, and (c) with respect to Nonstatutory Options,
payment, or provision for payment, in a form approved by the Administrator, of
all applicable withholding taxes due upon exercise. An Award may not be
exercised for a fraction of a Share. SARs shall be considered exercised when the
Company receives written notice of the exercise from the person entitled to
exercise the SAR.

 

  9.3 Issuance of Award Shares.

The Company shall issue Award Shares in the name of the person properly
exercising the Award. If the Awardee is that person and so requests, the Award
Shares shall be issued in the name of the Awardee and the Awardee’s spouse. The
Company shall endeavor to issue Award Shares promptly after an Award is
exercised or after the Grant Date of a Stock Award, as applicable. Until Award
Shares are actually issued, as evidenced by the appropriate entry on the stock
register of the Company or its transfer agent, the Awardee will not have the
rights of a stockholder with respect to those Award Shares, even though the
Awardee has completed all the steps necessary to exercise the Award. No
adjustment shall be made for any dividend, distribution, or other right for
which the record date precedes the date the Award Shares are issued, except as
provided in Section 10.

 

  9.4 Termination

(a) In General. Except as provided in an Award Agreement or in writing by the
Administrator, including in an Award Agreement, and as otherwise provided in
Sections 9.4(b), (c), (d) and (e) after an Awardee’s Termination, the Awardee’s
Awards shall be exercisable to the extent (but only to the extent) they are
vested on the date of that Termination and only during the ninety (90) days
after the Termination, but in no event after the Expiration Date. To the extent
the Awardee does not exercise an Award within the time specified for exercise,
the Award shall automatically terminate.

(b) Leaves of Absence. Unless otherwise provided in the Award Agreement, no
Award may be exercised more than three months after the beginning of a leave of
absence, other than a personal or medical leave approved by an authorized
representative of the Company with employment guaranteed upon return. Awards
shall not continue to vest during a leave of absence, unless otherwise
determined by the Administrator with respect to an approved personal or medical
leave with employment guaranteed upon return.

(c) Death or Disability. Unless otherwise provided by the Administrator, if an
Awardee’s Termination is due to death or disability (as determined by the
Administrator with respect to all Awards other than Incentive Stock Options and
as defined by Section 22(e) of the Code with respect to Incentive Stock
Options), all Awards of that Awardee to the extent exercisable at the date of
that Termination may be exercised for one year after that Termination, but in no
event after the Expiration Date. In the case of Termination due to death, an
Award may be exercised as provided in Section 17. In the case of Termination due
to disability, if a guardian

 

16



--------------------------------------------------------------------------------

or conservator has been appointed to act for the Awardee and been granted this
authority as part of that appointment, that guardian or conservator may exercise
the Award on behalf of the Awardee. Death or disability occurring after an
Awardee’s Termination shall not cause the Termination to be treated as having
occurred due to death or disability. To the extent an Award is not so exercised
within the time specified for its exercise, the Award shall automatically
terminate.

(d) Divestiture. If an Awardee’s Termination is due to a Divestiture, the Board
may take any one or more of the actions described in Section 10.3 or 10.4 with
respect to the Awardee’s Awards.

(e) Administrator Discretion. Notwithstanding the provisions of Section 9.4
(a)-(e), the Plan Administrator shall have complete discretion, exercisable
either at the time an Award is granted or at any time while the Award remains
outstanding, to:

(i) Extend the period of time for which the Award is to remain exercisable,
following the Awardee’s Termination, from the limited exercise period otherwise
in effect for that Award to such greater period of time as the Administrator
shall deem appropriate, but in no event beyond the Expiration Date; and/or

(ii) Permit the Award to be exercised, during the applicable post-Termination
exercise period, not only with respect to the number of vested Shares for which
such Award may be exercisable at the time of the Awardee’s Termination but also
with respect to one or more additional installments in which the Awardee would
have vested had the Awardee not been subject to Termination.

(f) Consulting or Employment Relationship. Nothing in this Plan or in any Award
Agreement, and no Award or the fact that Award Shares remain subject to
repurchase rights, shall: (A) interfere with or limit the right of the Company
or any Affiliate to terminate the employment or consultancy of any Awardee at
any time, whether with or without cause or reason, and with or without the
payment of severance or any other compensation or payment, or (B) interfere with
the application of any provision in any of the Company’s or any Affiliate’s
charter documents or Applicable Law relating to the election, appointment, term
of office, or removal of a Director.

 

10. Certain Transactions and Events

 

  10.1 In General.

Except as provided in this Section 10, no change in the capital structure of the
Company, merger, sale or other disposition of assets or a subsidiary, change in
control, issuance by the Company of shares of any class of securities or
securities convertible into shares of any class of securities, exchange or
conversion of securities, or other transaction or event shall require or be the
occasion for any adjustments of the type described in this Section 10.
Additional provisions with respect to the foregoing transactions are set forth
in Section 14.3.

 

17



--------------------------------------------------------------------------------

  10.2 Changes in Capital Structure.

In the event of any stock split, reverse stock split, recapitalization,
combination or reclassification of stock, stock dividend, spin-off, or similar
change to the capital structure of the Company (not including a Fundamental
Transaction or Change in Control), the Board shall make whatever adjustments it
concludes are appropriate to: (a) the number and type of Awards that may be
granted under this Plan, (b) the number and type of Options that may be granted
to any individual under this Plan, (c) the terms of any SAR, (d) the Purchase
Price of any Stock Award, (e) the Option Price and number and class of
securities issuable under each outstanding Option, and (f) the repurchase price
of any securities substituted for Award Shares that are subject to repurchase
rights. The specific adjustments shall be determined by the Board. Unless the
Board specifies otherwise, any securities issuable as a result of any such
adjustment shall be rounded down to the next lower whole security. The Board
need not adopt the same rules for each Award or each Awardee.

 

  10.3 Fundamental Transactions.

Except for grants to Non-Employee Directors pursuant to Section 11 herein, in
the event of (a) a merger or consolidation in which the Company is not the
surviving corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings and the Awards granted under this
Plan are assumed, converted or replaced by the successor corporation, which
assumption shall be binding on all Participants), (b) a merger in which the
Company is the surviving corporation but after which the stockholders of the
Company immediately prior to such merger (other than any stockholder that
merges, or which owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company, (c) the sale of all or substantially all of the assets of the
Company, or (d) the acquisition, sale, or transfer of more than 50% of the
outstanding shares of the Company by tender offer or similar transaction (each,
a “Fundamental Transaction”), any or all outstanding Awards may be assumed,
converted or replaced by the successor corporation (if any), which assumption,
conversion or replacement shall be binding on all participants under this Plan.
In the alternative, the successor corporation may substitute equivalent Awards
or provide substantially similar consideration to participants as was provided
to stockholders (after taking into account the existing provisions of the
Awards). The successor corporation may also issue, in place of outstanding
Shares held by the participants, substantially similar shares or other property
subject to repurchase restrictions no less favorable to the participant. In the
event such successor corporation (if any) does not assume or substitute Awards,
as provided above, pursuant to a transaction described in this Subsection 10.3,
the vesting with respect to such Awards shall fully and immediately accelerate
or the repurchase rights of the Company shall fully and immediately terminate,
as the case may be, so that the Awards may be exercised or the repurchase rights
shall terminate before, or otherwise in connection with the closing or
completion of the Fundamental Transaction or event, but then terminate.
Notwithstanding anything in this Plan to the contrary, the Committee may, in its
sole discretion, provide that the vesting of any or all Award Shares subject to
vesting or right of repurchase shall accelerate or lapse, as the case may be,
upon a transaction described in this Section 10.3. If the Committee

 

18



--------------------------------------------------------------------------------

exercises such discretion with respect to Options, such Options shall become
exercisable in full prior to the consummation of such event at such time and on
such conditions as the Committee determines, and if such Options are not
exercised prior to the consummation of the Fundamental Transaction, they shall
terminate at such time as determined by the Committee. Subject to any greater
rights granted to participants under the foregoing provisions of this
Section 10.3, in the event of the occurrence of any Fundamental Transaction, any
outstanding Awards shall be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation, or sale of assets.

 

  10.4 Changes of Control.

The Board may also, but need not, specify that other transactions or events
constitute a “Change in Control”. The Board may do that either before or after
the transaction or event occurs. Examples of transactions or events that the
Board may treat as Changes of Control are: (a) any person or entity, including a
“group” as contemplated by Section 13(d)(3) of the Exchange Act, acquires
securities holding 30% or more of the total combined voting power or value of
the Company, or (b) as a result of or in connection with a contested election of
Company Directors, the persons who were Company Directors immediately before the
election cease to constitute a majority of the Board. In connection with a
Change in Control, notwithstanding any other provision of this Plan, the Board
may, but need not, take any one or more of the actions described in
Section 10.3. In addition, the Board may extend the date for the exercise of
Awards (but not beyond their original Expiration Date). The Board need not adopt
the same rules for each Award or each Awardee. Notwithstanding anything in this
Plan to the contrary, in the event of an involuntary Termination of services for
any reason other than death, disability or Cause, within 18 months following the
consummation of a Fundamental Transaction or Change in Control, any Awards,
assumed or substituted in a Fundamental Transaction or Change in Control, which
are subject to vesting conditions and/or the right of repurchase in favor of the
Company or a successor entity, shall accelerate fully so that such Award Shares
are immediately exercisable upon Termination or, if subject to the right of
repurchase in favor of the Company, such repurchase rights shall lapse as of the
date of Termination. Such Awards shall be exercisable for a period of three
(3) months following termination.

 

  10.5 Divestiture.

If the Company or an Affiliate sells or otherwise transfers equity securities of
an Affiliate to a person or entity other than the Company or an Affiliate, or
leases, exchanges or transfers all or any portion of its assets to such a person
or entity, then the Board may specify that such transaction or event constitutes
a “Divestiture”. In connection with a Divestiture, notwithstanding any other
provision of this Plan, the Board may, but need not, take one or more of the
actions described in Section 10.3 or 10.4 with respect to Awards of Award Shares
held by, for example, Employees, Directors or Consultants for whom that
transaction or event results in a Termination. The Board need not adopt the same
rules for each Award or Awardee.

 

19



--------------------------------------------------------------------------------

  10.6 Dissolution.

If the Company adopts a plan of dissolution, the Board may cause Awards to be
fully vested and exercisable (but not after their Expiration Date) before the
dissolution is completed but contingent on its completion and may cause the
Company’s repurchase rights on Award Shares to lapse upon completion of the
dissolution. The Board need not adopt the same rules for each Award or each
Awardee. Notwithstanding anything herein to the contrary, in the event of
dissolution of the Company, to the extent not exercised before the earlier of
the completion of the dissolution or their Expiration Date, Awards shall
terminate immediately prior to the dissolution.

 

  10.7 Cut-Back to Preserve Benefits.

If the Administrator determines that the net after-tax amount to be realized by
any Awardee, taking into account any accelerated vesting, termination of
repurchase rights, or cash payments to that Awardee in connection with any
transaction or event set forth in this Section 10 would be greater if one or
more of those steps were not taken or payments were not made with respect to
that Awardee’s Awards or Award Shares, then, at the election of the Awardee, to
such extent, one or more of those steps shall not be taken and payments shall
not be made.

 

11. Automatic Restricted Stock Unit Grants to Non-Employee Directors and
Non-Employee Director Fee Deferrals.

 

  11.1 Automatic Restricted Stock Unit Grants

(a) Grant Dates. Stock Awards in the form of restricted stock units (“RSUs”)
shall be granted to Non-Employee Directors on the dates specified below:

(i) Initial Grants. Each Non-Employee Director who is first elected or appointed
to the Board at any time on or after July 22, 2011 shall automatically be
granted on the date of such election or appointment 2833 RSUs (the “Initial RSU
Grant”).

(ii) Annual Grants. Effective July 22, 2011, on the date of each annual
stockholders meeting each individual who is to continue to serve as a
Non-Employee Director shall automatically be granted on the date of such meeting
2833 RSUs (the “Annual RSU Grant”).

(iii) Annual Grant Proration for New Non-Employee Directors. Effective July 22,
2011, with respect to a Non-Employee Director who is first elected or appointed
after the commencement of the approximately twelve (12) month period beginning
on the date of the annual stockholders meeting, such a Non-Employee Director
shall receive a prorated Annual RSU Grant equal to the number of RSUs (rounded
down to the nearest whole RSU) determined by multiplying 236.083 by the number
of whole months expected until the next annual stockholders meeting.

(b) Vesting of Restricted Stock Unit Grants.

 

20



--------------------------------------------------------------------------------

(i) Initial RSU Grants. Initial RSU Grants shall vest in full two (2) years from
the date of grant provided the Non-Employee Director continuously remains a
Director of, or a Consultant to, the Company through such two year anniversary.

(ii) Annual RSU Grants. An Annual RSU Grant described in Section 11.1(a)(ii),
shall vest as to 1/12th of the RSU (rounded down to the nearest whole RSU) per
each full succeeding month from the date of grant for so long as the
Non-Employee Director continuously remains a Director of, or a Consultant to,
the Company. Notwithstanding the foregoing, the unvested portion of the Annual
RSU Grant shall vest in full as of the day immediately preceding the next annual
meeting of stockholders after the date of grant provided the Non-Employee
Director has remained a Director of, or a Consultant to, the Company from the
date of grant. With respect to an Annual RSU Grant which is made pursuant to
Section 11.1(a)(iii), such an Award shall vest ratably (rounded down to the
nearest whole number of RSUs) over the expected number of whole months from the
date of grant until the next annual stockholders meeting provided the
Non-Employee Director continuously remains a Director of, or Consultant to, the
Company through each monthly vesting date; with all of the unvested portion of
such an Annual RSU Grant becoming vested in full as of the day immediately
preceding the next annual meeting of stockholders (provided the Non-Employee
Director is a Director of, or Consultant to, the Company on such date).

(c) Settlement of Automatic Restricted Stock Unit Grants. The settlement of
vested Initial RSU Grants and vested Annual RSU Grants shall comply with the
applicable provisions of Section 409A of the Code. Subject to the foregoing, all
Initial RSU Grants and Annual RSU Grants shall be settled, to the extent vested,
on the earlier of (i) the third anniversary of the date of grant; (ii) the date
on which a transaction constituting a “change in the ownership or effective
control” of the Company or in the “ownership of a substantial portion of the
assets” of the Company (as such terms are defined in Section 409A of the Code)
occurs, and (iii) the date on which the Director separates from service (within
the meaning of Section 409A).

(d) Board Discretion. The Awards subject to this Section 11.1 are not intended
to be the exclusive Awards that may be made to Non-Employee Directors under this
Plan. The Board may, in its discretion, amend the Plan with respect to the terms
of Awards herein, may add or substitute other types of Awards or may temporarily
or permanently suspend Awards hereunder, all without approval of the Company’s
stockholders.

 

  11.2. Non-Employee Director Cash Deferral Elections.

(a) Deferral Elections

(i) Effective Date. Effective with respect to the cash portion of Non-Employee
Director annual cash retainer fees and cash fees for service on Board committees
(the “Cash Fees”) that are payable with respect to service as a Director
commencing with the first annual meeting of stockholders occurring after
January 1, 2012, each Non-Employee Director may elect, in accordance with
procedures established by the Company, to defer all or a portion of the
Non-Employee Director’s Cash Fees.

 

21



--------------------------------------------------------------------------------

(ii) Deferral Election Deadlines. Any deferral election made pursuant to this
Section 11.2 shall satisfy the requirements of Section 409A of the Code. With
respect to newly elected or appointed Non-Employee Directors, an initial
deferral election may be made, if at all, prior to the expiration of thirty
(30) days from the effective date of the individual’s election or appointment to
the Board and shall only apply to that portion of the Cash Fees which are earned
and otherwise payable on or after the effective date of such deferral election.
The deferral deadline for all other Non-Employee Directors shall be December 31
(or such earlier deadline established by the Company) of each year. Such a
deferral election shall apply to the Cash Fees earned with respect to the period
commencing on the date of the next succeeding annual stockholders meeting and
ending on the date immediately preceding the next following annual stockholders
meeting.

(b) Conversion of Deferred Cash Fees into Restricted Stock Units. The Cash Fees
deferred pursuant to Section 11.2(a) shall be converted on the last day of each
calendar quarter into Restricted Stock Units (the “Deferred Stock Units” or
“DSUs”). The number of DSUs (rounded down to the nearest whole DSU) credited on
such date shall equal the total amount of the Cash Fees deferred with respect to
that calendar quarter divided by the Fair Market Value of a Share on the last
day of such calendar quarter. DSUs shall be fully vested at all times.

(c) Settlement of Deferred Stock Units. Unless a different settlement date is
elected at the time a deferral election is entered into, DSUs shall be settled
on the date which is the earlier of (i) three (3) years from the effective date
of the deferral election; and (ii) the date the Non-Employee Director “separates
from service” (as such term is defined by Section 409A of the Code).

(d) Compliance with Section 409A of the Code. All elections with respect to the
deferral of Cash Fees and the settlement of DSUs shall be made in accordance
with such procedures as may be adopted pursuant to this Section 11.2 and in
compliance with the requirements of Section 409A of the Code. In addition, if an
individual is a “specified employee” (as defined in Section 409A of the Code) at
the time he or she becomes entitled to receive a distribution on account of his
or her separation from service, such distribution shall be delayed to the extent
required to avoid the imposition of additional taxes under Section 409A of the
Code.

 

  11.3 Certain Transactions and Events

(a) Fundamental Transactions. In the event of a Fundamental Transaction while
the Awardee remains a Non-Employee Director, RSUs held by the Non-Employee
Director but not otherwise vested, shall automatically vest in full so that each
such RSU shall immediately prior to the effective date of the Fundamental
Transaction, become fully vested.

(b) Change in Control Transactions. In the event of a Change in Control while
the Awardee remains a Non-Employee Director, the RSUs held by the Non-Employee
Director but not otherwise vested, shall automatically vest in full so that each
such RSU shall, immediately prior to the effective date of the Change in
Control, become fully vested.

 

22



--------------------------------------------------------------------------------

(c) Assumption of RSUs and DSUs. Each RSU or DSU which is assumed and not
settled in connection with a Fundamental Transaction shall be appropriately
adjusted, immediately after such Fundamental Transaction, to apply to the number
and class of securities which would have been issuable to the Awardee in
consummation of such Fundamental Transaction had the RSU been settled
immediately prior to such Fundamental Transaction. To the extent the actual
holders of the Company’s outstanding Common Stock receive cash consideration for
their Common Stock in consummation of the Fundamental Transaction, the successor
corporation may, in connection with the assumption of the outstanding RSUs and
DSUs granted pursuant to Section 11, substitute one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such Fundamental Transaction.

(d) Adjustments, Reclassifications, Etc. The grant of Awards pursuant to
Section 11 shall in no way affect the right of the Company to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

(e) Remaining Plan Terms. The remaining terms of each Award granted pursuant to
Section 11 shall, as applicable, be the same as terms in effect for Awards
granted under this Plan. Notwithstanding the foregoing, the provisions of
Sections 9.4, 10.3, and 10.4 shall not apply to Awards granted pursuant to
Section 11.

 

  11.4. Effective Date of Amended Section 11

In addition, except as set forth in the following sentence, the prior provisions
of Section 11 of the Plan (the “Prior Section 11”) shall remain effective with
respect to Awards granted prior to July 22, 2011 pursuant to the Prior
Section 11. Notwithstanding the provisions of Section 11.1(e) of the Prior
Section 11, with respect to Options previously granted to Non-Employee Directors
under the Prior Section 11, such Options, to the extent that they are
outstanding and unexercised as of the Effective Date, shall remain exercisable
(to the extent they are vested) for a period of three (3) years following a
Non-Employee Director’s cessation of service, but in no event after the Option
Expiration Date.

 

12. Withholding and Tax Reporting

 

  12.1 Tax Withholding Alternatives

(a) General. Whenever Award Shares are issued or become free of restrictions,
the Company may require the Awardee to remit to the Company an amount sufficient
to satisfy any applicable tax withholding requirement, whether the related tax
is imposed on the Awardee or the Company. The Company shall have no obligation
to deliver Award Shares or release Award Shares from an escrow or permit a
transfer of Award Shares until the Awardee has satisfied those tax withholding
obligations. Whenever payment in satisfaction of Awards is made in cash, the
payment will be reduced by an amount sufficient to satisfy all tax withholding
requirements.

 

23



--------------------------------------------------------------------------------

(b) Method of Payment. The Awardee shall pay any required withholding using the
forms of consideration described in Section 6.4(b), except that, in the
discretion of the Administrator, the Company may also permit the Awardee to use
any of the forms of payment described in Section 6.4(c). The Administrator, in
its sole discretion, may also permit Award Shares to be withheld to pay required
withholding. If the Administrator permits Award Shares to be withheld, the Fair
Market Value of the Award Shares withheld, as determined as of the date of
withholding, shall not exceed the amount determined by the applicable minimum
statutory withholding rates.

 

  12.2 Reporting of Dispositions.

Any holder of Option Shares acquired under an Incentive Stock Option shall
promptly notify the Administrator, following such procedures as the
Administrator may require, of the sale or other disposition of any of those
Option Shares if the disposition occurs during: (a) the longer of two years
after the Grant Date of the Incentive Stock Option and one year after the date
the Incentive Stock Option was exercised, or (b) such other period as the
Administrator has established.

 

13. Compliance with Law

The grant of Awards and the issuance and subsequent transfer of Award Shares
shall be subject to compliance with all Applicable Law, including all applicable
securities laws. Awards may not be exercised, and Award Shares may not be
transferred, in violation of Applicable Law. Thus, for example, Awards may not
be exercised unless: (a) a registration statement under the Securities Act is
then in effect with respect to the related Award Shares, or (b) in the opinion
of legal counsel to the Company, those Award Shares may be issued in accordance
with an applicable exemption from the registration requirements of the
Securities Act and any other applicable securities laws. The failure or
inability of the Company to obtain from any regulatory body the authority
considered by the Company’s legal counsel to be necessary or useful for the
lawful issuance of any Award Shares or their subsequent transfer shall relieve
the Company of any liability for failing to issue those Award Shares or
permitting their transfer. As a condition to the exercise of any Award or the
transfer of any Award Shares, the Company may require the Awardee to satisfy any
requirements or qualifications that may be necessary or appropriate to comply
with or evidence compliance with any Applicable Law.

 

14. Amendment or Termination of this Plan or Outstanding Awards

 

  14.1 Amendment and Termination.

The Board may at any time amend, suspend, or terminate this Plan.

 

  14.2 Stockholder Approval.

The Company shall obtain the approval of the Company’s stockholders for any
amendment to this Plan if stockholder approval is necessary or desirable to
comply with any Applicable Law or with the requirements applicable to the grant
of Awards intended to be Incentive Stock Options. The Board may also, but need
not, require that the Company’s stockholders approve any other amendments to
this Plan.

 

24



--------------------------------------------------------------------------------

  14.3 Effect.

No amendment, suspension, or termination of this Plan, and no modification of
any Award even in the absence of an amendment, suspension, or termination of
this Plan, shall impair any existing contractual rights of any Awardee unless
the affected Awardee consents to the amendment, suspension, termination, or
modification. Notwithstanding anything herein to the contrary, no such consent
shall be required if the Board determines, in its sole and absolute discretion,
that the amendment, suspension, termination, or modification: (a) is required or
advisable in order for the Company, this Plan or the Award to satisfy Applicable
Law, to meet the requirements of any accounting standard or to avoid any adverse
accounting treatment, or (b) in connection with any transaction or event
described in Section 10, is in the best interests of the Company or its
stockholders. The Board may, but need not, take the tax or accounting
consequences to affected Awardees into consideration in acting under the
preceding sentence. Those decisions shall be final, binding and conclusive.
Termination of this Plan shall not affect the Administrator’s ability to
exercise the powers granted to it under this Plan with respect to Awards granted
before the termination of Award Shares issued under such Awards even if those
Award Shares are issued after the termination.

 

15. Reserved Rights

 

  15.1 Nonexclusivity of this Plan.

This Plan shall not limit the power of the Company or any Affiliate to adopt
other incentive arrangements including, for example, the grant or issuance of
stock options, stock, or other equity-based rights under other plans.

 

  15.2 Unfunded Plan.

This Plan shall be unfunded. Although bookkeeping accounts may be established
with respect to Awardees, any such accounts will be used merely as a
convenience. The Company shall not be required to segregate any assets on
account of this Plan, the grant of Awards, or the issuance of Award Shares. The
Company and the Administrator shall not be deemed to be a trustee of stock or
cash to be awarded under this Plan. Any obligations of the Company to any
Awardee shall be based solely upon contracts entered into under this Plan, such
as Award Agreements. No such obligations shall be deemed to be secured by any
pledge or other encumbrance on any assets of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any such obligations.

 

16. Special Arrangements Regarding Award Shares

 

  16.1 Escrow of Stock Certificates.

To enforce any restrictions on Award Shares, the Administrator may require their
holder to deposit the certificates representing Award Shares, with stock powers
or other transfer

 

25



--------------------------------------------------------------------------------

instruments approved by the Administrator endorsed in blank, with the Company or
an agent of the Company to hold in escrow until the restrictions have lapsed or
terminated. The Administrator may also cause a legend or legends referencing the
restrictions to be placed on the certificates.

 

  16.2 Repurchase Rights

(a) General. If a Stock Award is subject to vesting conditions, the Company
shall have the right, during the seven months after the Awardee’s Termination,
to repurchase any or all of the Award Shares that were unvested as of the date
of that Termination. The repurchase price shall be determined by the
Administrator in accordance with this Section 16.2 which shall be either (i) the
Purchase Price for the Award Shares (minus the amount of any cash dividends paid
or payable with respect to the Award Shares for which the record date precedes
the repurchase) or (ii) the lower of (A) the Purchase Price for the Shares or
(B) the Fair Market Value of those Award Shares as of the date of the
Termination. The repurchase price shall be paid in cash. The Company may assign
this right of repurchase.

(b) Procedure. The Company or its assignee may choose to give the Awardee a
written notice of exercise of its repurchase rights under this Section 16.2.
However, the Company’s failure to give such a notice shall not affect its rights
to repurchase Award Shares. The Company must, however, tender the repurchase
price during the period specified in this Section 16.2 for exercising its
repurchase rights in order to exercise such rights.

 

17. Beneficiaries

An Awardee may file a written designation of one or more beneficiaries who are
to receive the Awardee’s rights under the Awardee’s Awards after the Awardee’s
death. An Awardee may change such a designation at any time by written notice.
If an Awardee designates a beneficiary, the beneficiary may exercise the
Awardee’s Awards after the Awardee’s death. If an Awardee dies when the Awardee
has no living beneficiary designated under this Plan, the Company shall allow
the executor or administrator of the Awardee’s estate to exercise the Award or,
if there is none, the person entitled to exercise the Option under the Awardee’s
will or the laws of descent and distribution. In any case, no Award may be
exercised after its Expiration Date.

 

18. Miscellaneous

 

  18.1 Governing Law.

This Plan, the Award Agreements and all other agreements entered into under this
Plan, and all actions taken under this Plan or in connection with Awards or
Award Shares, shall be governed by the laws of the State of Delaware.

 

26



--------------------------------------------------------------------------------

  18.2 Determination of Value.

Fair Market Value shall be determined as follows:

(a) Listed Stock. If the Shares are traded on any established stock exchange or
quoted on a national market system, Fair Market Value shall be the closing sales
price for the Shares as quoted on that stock exchange or system for the date the
value is to be determined (the “Value Date”) as reported in The Wall Street
Journal or a similar publication. If no sales are reported as having occurred on
the Value Date, Fair Market Value shall be that closing sales price for the last
preceding trading day on which sales of Shares are reported as having occurred.
If no sales are reported as having occurred during the five trading days before
the Value Date, Fair Market Value shall be the closing bid for Shares on the
Value Date. If Shares are listed on multiple exchanges or systems, Fair Market
Value shall be based on sales or bid prices on the primary exchange or system on
which Shares are traded or quoted.

(b) Stock Quoted by Securities Dealer. If Shares are regularly quoted by a
recognized securities dealer but selling prices are not reported on any
established stock exchange or quoted on a national market system, Fair Market
Value shall be the mean between the high bid and low asked prices on the Value
Date. If no prices are quoted for the Value Date, Fair Market Value shall be the
mean between the high bid and low asked prices on the last preceding trading day
on which any bid and asked prices were quoted.

(c) No Established Market. If Shares are not traded on any established stock
exchange or quoted on a national market system and are not quoted by a
recognized securities dealer, the Administrator (following guidelines
established by the Board or Committee) will determine Fair Market Value in good
faith. The Administrator will consider the following factors, and any others it
considers significant, in determining Fair Market Value: (i) the price at which
other securities of the Company have been issued to purchasers other than
Employees, Directors, or Consultants, (ii) the Company’s stockholder’s equity,
prospective earning power, dividend-paying capacity, and non-operating assets,
if any, and (iii) any other relevant factors, including the economic outlook for
the Company and the Company’s industry, the Company’s position in that industry,
the Company’s goodwill and other intellectual property, and the values of
securities of other businesses in the same industry.

 

  18.3 Reservation of Shares.

During the term of this Plan, the Company shall at all times reserve and keep
available such number of Shares as are still issuable under this Plan.

 

  18.4 Electronic Communications.

Any Award Agreement, notice of exercise of an Award, or other document required
or permitted by this Plan may be delivered in writing or, to the extent
determined by the Administrator, electronically. Signatures may also be
electronic if permitted by the Administrator.

 

  18.5 Notices.

Unless the Administrator specifies otherwise, any notice to the Company under
any Option Agreement or with respect to any Awards or Award Shares shall be in
writing (or, if so authorized by Section 18.4, communicated electronically),
shall be addressed to the Secretary of the Company, and shall only be effective
when received by the Secretary of the Company.

 

27